Exhibit 10.14

 

AMENDMENT NUMBER TWO TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

This AMENDMENT NUMBER TWO TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 24, 2016 is entered into by and between JMP
HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited liability
company (“Borrower”), and CITY NATIONAL BANK, a national banking association
(“Lender”), and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower and Lender are party to that certain Second Amended and
Restated Credit Agreement, dated as of April 30, 2014 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that Agent and Lender make certain
amendments to the Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Lender is willing to
accommodate the Borrower’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.         DEFINITIONS Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement, as
amended hereby.

 

2.

AMENDMENTS TO CREDIT AGREEMENT.

 

 

a.

Section 1.1 of the Credit Agreement is hereby amended and modified by deleting
the definition of “Interest Coverage Ratio” in its entirety.

 

 

b.

Section 2.19 of the Credit Agreement is hereby amended and modified by restating
Section 2.19(b)(iv) in its entirety as follows:

 

“(iv)          Borrower has delivered to Agent updated pro forma calculations
(after giving effect to the applicable Increase) for Borrower and its
Subsidiaries evidencing that: (i) the Fixed Charge Coverage Ratio for JMPG and
its Subsidiaries, for the four consecutive fiscal quarter period ending as of
the last day of the fiscal quarter most recently ended prior to the Increase
Date as to which financial statements were required to be delivered pursuant to
this Agreement, is greater than the ratio required by Section 6.14 for such
period by at least 10% of such required ratio, and (ii) the Liquidity and Net
Worth of for Loan Parties and their Subsidiaries, as of the Increase Date, is
each greater than the respective amount required by Section 6.14 as of such date
by at least 10% of such required amount.”

 

 
1

--------------------------------------------------------------------------------

 

 

 

 

c.

Section 6.14 of the Credit Agreement is hereby amended and modified by amending
and restating Section 6.14(d) in its entirety as follows:

 

“(d)      Minimum Interest Coverage Ratio. Fail to maintain an Interest Coverage
Ratio for JMPG or Uptimate Parent, if applicable, and their respective
Subsidiaries, measured as of the last day of each fiscal quarter of JMPG or
Ultimate Parent ending on or before March 31, 2016, if applicable during such
period, for each twelve month period ending on any such date, of at least
2.00:1.00.”

 

 

d.

Exhibit C-1 of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B hereto.

 

3.         REPRESENTATIONS AND WARRANTIES Borrower hereby represents and
warrants to Lender as follows:

 

a.     Borrower has the requisite power and authority to execute and deliver
this Amendment and the authority to perform its obligations hereunder and under
the Loan Documents to which it is a party. The execution, delivery, and
performance of this Amendment and the performance by Borrower of each Loan
Document to which it is a party (i) have been duly approved by all necessary
action and no other proceedings are necessary to consummate such transactions;
and (ii) are not in contravention of (A) any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority binding on it, (B) the terms of its organizational
documents, or (C) any provision of any contract or undertaking to which it is a
party or by which any of its properties may be bound or affected;

 

b.     This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

 

c.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

 

d.     Borrower does not have any actual or potential claim or cause of action
against Lender for any actions or events occurring on or before the date hereof,
and Borrower hereby waives and releases any right to assert same;

 

e.     No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and

 

f.     The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except to the
extent qualified by materiality, then such representations and warranties are
true and correct in all respects) on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date).

 

 
2

--------------------------------------------------------------------------------

 

 

4.         CONDITIONS PRECEDENT TO THIS AMENDMENT The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:        

 

a.     Lender shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

 

b.     Lender shall have received a reaffirmation and consent substantially in
the form attached hereto as Exhibit A, duly executed and delivered by each
Subsidiary of Borrower that is listed on the signature pages thereof;

 

c.     The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

d.     No Default or Event of Default shall have occurred and be continuing as
of the date of the effectiveness of this Amendment after giving effect to this
Amendment; and

 

e.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower.

 

f.     All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Lender.

 

5.     Agreements.   This Amendment has been entered into without force or
duress, of the free will of Borrower, and the decision of Borrower to enter into
this Amendment is a fully informed decision and Borrower is aware of all legal
and other ramifications of each decision. It has read and understands this
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this Amendment,
has read this Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder and thereunder.

 

6.     Payment of Costs and Fees. Borrower shall reimburse Lender on demand for
all of its actual out-of-pocket costs, expenses, fees and charges in connection
with the preparation, negotiation, execution and delivery of this Amendment and
any documents and instruments relating hereto (which costs may include the
reasonable fees and expenses of any attorneys retained by Lender).

 

7.     CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     ENTIRE AMENDMENT; EFFECT OF AMENDMENT. This Amendment, and terms and
provisions hereof, the Credit Agreement and the other Loan Documents constitute
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written. Except for the amendments to the Credit
Agreement expressly set forth in Section 2, hereof, the Credit Agreement and
other Loan Documents shall remain unchanged and in full force and effect. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of or as an amendment of any right,
power, or remedy of the Lenders as in effect prior to the date hereof. The
amendments set forth herein are limited to the specifics hereof, shall not apply
with respect to any facts or occurrences (or any Subsidiary) other than those on
which the same are based, shall not excuse future non-compliance with the Credit
Agreement, and shall not operate as a consent to any further or other matter,
under the Loan Documents. To the extent any terms or provisions of this
Amendment conflict with those of the Credit Agreement or other Loan Documents,
the terms and provisions of this Amendment shall control. This Amendment is a
Loan Document.

 

9.     COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in
any number of counterparts, all of which when taken together shall constitute
one and the same instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of this Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

10.     Effect on Loan Documents.

 

a.     The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. Except
for the amendments to the Credit Agreement expressly set forth herein, the
Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. The execution, delivery and performance of this Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Lender under the Credit Agreement or
any other Loan Document. The amendments set forth herein are limited to the
specifics hereof, and, except as expressly set forth herein, shall neither
excuse any future non-compliance with the Credit Agreement, nor operate as a
waiver of any Unmatured Event of Default or Event of Default.

 

b.     Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

 
4

--------------------------------------------------------------------------------

 

 

c.     To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control. To the extent that any terms and conditions in
any of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

d.     This Amendment is a Loan Document.

 

e.     Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

11.     Reaffirmation of Obligations. The Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party effective as of the date
hereof and as amended hereby. The Borrower hereby further ratifies and reaffirms
the validity and enforceability of all of the liens and security interests in
the Collateral heretofore granted, pursuant to and in connection with any Loan
Document to Lender as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof, in each case except as otherwise
expressly provided in the Loan Documents.

 

12.     Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

 

BORROWER:

JMP HOLDING LLC, formerly known as

JMP Group LLC, 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

     /s/ RAYMOND S. JACKSON

 

 

Name:

             Raymond S. Jackson

 

 

Title:

           Chief Financial Officer

 

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

 
 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDER:

CITY NATIONAL BANK, 
a national banking corporation,
as Agent and as a Lender 

 

 

 

 

 

 

 

 

 

 

By:

          /s/ ERIC LO

 

 

Name:

               Eric Lo

 

 

Title:

          Vice President

 

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Credit Agreement entered into
between JMP HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited
liability company (“Borrower”), and CITY NATIONAL BANK, a national banking
association (“Lender”), dated as of August 3, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and (b) that certain Amendment Number Two to Second Amended and Restated Credit
Agreement, dated as of August 24, 2016 (the “Amendment”) by and among Borrower
and Lender. The undersigned hereby (a) represents and warrants to Lender that
the execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the transactions contemplated by the
Amendment and by each amendment to any Loan Document executed on or before the
date hereof; (c) acknowledges and reaffirms its obligations owing to Lender
under any Loan Documents to which it is a party; and (d) agrees that each of the
Loan Documents to which it is a party is and shall remain in full force and
effect. Although each of the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, each understands that
Lender has no obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of California.

 

[Signature page to follow.]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

 

HARVEST CAPITAL STRATEGIES LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

    /s/ RAYMOND S. JACKSON

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

 

JMP ASSET MANAGEMENT LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

     /s/ RAYMOND S. JACKSON

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

     

 

JMP ASSET MANAGEMENT INC.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

     /s/ RAYMOND S. JACKSON

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

 

JMP CREDIT ADVISORS LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

    /s/ CRAIG KITCHIN

 

 

Title:

 Chief Financial Officer

 

  

 

[Signature Page To REAFFIRMATION AND CONSENT TO Amendment Number TWO To

second amended and restated Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

JMP INVESTMENT HOLDINGS LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

    /s/ RAYMOND S. JACKSON

 

 

Title:

 Chief Financial Officer

 

 

 

 

JMP REALTY TRUST INC.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

    /s/ RAYMOND S. JACKSON

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

[Signature Page To REAFFIRMATION AND CONSENT TO Amendment Number TWO To

second amended and restated Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

 

[on Borrower’s letterhead]

 

 

To: 

 

City National Bank, as Agent

 

 

555 South Flower Street, 24th Floor

 

 

Los Angeles, California 90071

   

Attn: Eric Lo

          Re:     Compliance Certificate dated                             

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 30, 2014 (the “Credit Agreement”) by and among JMP HOLDING
LLC, a Delaware limited liability company (“Borrower”), the lenders identified
on the signature pages thereof (such lenders, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), and CITY NATIONAL BANK, a national
banking association, as administrative agent for the Lenders and the Bank
Product Providers (in such capacity, together with its successors and assigns,
if any, in such capacity, “Agent”) and as lead arranger. Capitalized terms used
in this Compliance Certificate have the meanings set forth in the Credit
Agreement unless specifically defined herein.

 

The undersigned officer of Borrower hereby certifies that:

 

1.     The financial report of JMPG and its Subsidiaries furnished in Schedule 1
attached hereto (the “Financial Statements”), has been prepared in accordance
with GAAP (except for the lack of footnotes and being subject to year-end audit
adjustments) and fairly presents in all material respects the financial
condition of JMPG and its Subsidiaries.

 

2.     Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review of the activities of
Borrower and its Subsidiaries during the accounting period covered by the
Financial Statements, with a view to determining whether Borrower and such
Subsidiaries have fulfilled all of their respective obligations under the Loan
Documents.

 

3.     Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes an Unmatured Event of Default
or Event of Default, except for such conditions or events listed on Schedule 2
attached hereto, specifying the nature and period of existence thereof and the
actions Borrower has taken, is taking, or proposes to take with respect thereto.

 

4.     Without limiting the generality of the foregoing, JMPG and its
Subsidiaries are in compliance with the covenants contained in Section 6.14 of
the Credit Agreement as demonstrated on Schedule 3 hereof as of the end of the
period specified in Schedule 3 hereof and as supported by reasonably detailed
calculations set forth on Schedule 3A hereof.

 

[Signature Page To REAFFIRMATION AND CONSENT TO Amendment Number TWO To

second amended and restated Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.     Attached hereto on Schedule 4 is a description of all material Contingent
Obligations of Borrower and its Subsidiaries that could reasonably be expected
to result in payments (individually or in the aggregate) of greater than
$5,000,000.

 

6.     Except as set forth on Schedule 5 hereto, Borrower has negotiated all
transactions described in Section 6.8, other than transactions in de minimis
amounts, in good faith and on an arm’s length basis.

 

7.     Attached hereto on Schedule 6 is a list of all Subsidiaries formed or
acquired by Borrower or Guarantor that Borrower elects to designate as an
Excluded Subsidiary.

 

[Signature page follows.]

 

 

[Signature Page To REAFFIRMATION AND CONSENT TO Amendment Number TWO To

second amended and restated Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _____________, _____.

 

 

 

JMP HOLDING LLC, a Delaware limited liability

company, as Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Financial Information

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

Unmatured Event of Default or Event of Default

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

Financial Covenants

 

 

1.

Fixed Charge Coverage Ratio. JMPG’s and its Subsidiaries’ Fixed Charge Coverage
Ratio, measured on a Fiscal quarter-end basis, for the twelve month period
ending _________ __, ____ is _____:1:00, which Fixed Charge Coverage Ratio
[is/is not] greater than or equal to the Fixed Charge Coverage Ratio set forth
in Section 6.14 of the Credit Agreement.      

 

 

2.

Minimum Net Worth. JMPG’s and its Subsidiaries’ Net Worth for the fiscal quarter
ending _________ __, ____ is $______________, which amount [is/is not] greater
than or equal to the amount set forth in Section 6.14(c) of the Credit
Agreement.

 

 

3.

Minimum Liquidity. Loan Parties’ Liquidity on the last day of the fiscal quarter
ending __________ __, ____ is $_____________, which amount [is/is not] greater
than or equal to the amount set forth in Section 6.14(e) of the Credit
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3A

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

Contingent Obligations

 

 

[Signature Page To REAFFIRMATION AND CONSENT TO Amendment Number TWO To

second amended and restated Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

New Subsidiary

[Name]

     

 

 

 

 

 

 

 

 

 

Agent hereby [accepts/objects to] Borrower’s election to designate [Insert name
of Subsidiary] as an Excluded Subsidiary.

 

 

Date: ____________

CITY NATIONAL BANK,

a national banking association, as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 